             Case 1:19-cr-00429-JEB Document 1 Filed 12/20/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                      Holding a Criminal Term

                                Grand Jury Sworn in on July 8,2019

UNITED STATES OF AMERICA                                CRIMINAL NO.

                  Y                                     GRAND JURY ORIGINAL

DEWITT CHANDLER,                                        VIOLATION:
                                                        18 u.s.c. s 87s(b)
                         Defendant.                     (Interstatc Communications)

                                         INDICTMENT
        The Grand Jury charges that:

                                            COUNT ONE

        On or about laruary 22,2019, within the District of Columbia, DEWITT CHANDLER

willfully   and knowingly, and with the intent to extort Social Security Administration benefits   from

the United States Social Security Administration, did transmit in interstate commerce from the

District of Columbia to the State of Pennsylvania, telephonic communications, which contained

threats to injure employees of the Social Security Administration, including Reginatd Johnson,

Kia williams, and others, with knowledge that the communication would be viewed         as a threat.

        (Interstate Communications, in violation Title 18, United states code, Section g75(b))
             Case 1:19-cr-00429-JEB Document 1 Filed 12/20/19 Page 2 of 2



                                            COUNT TWO

          On or about laruary 22,2019, within the District of Columbia, DEWITT CHANDLER

willfully   and knowingly, and with the intent to extort Social Security Administration benefits   from

the United States Social Security Administration, did transmit in interstate commerce from the

District of Columbia to the State of New York, telephonic communications, which contained

threats to injure employees of the Social Security Administration, including Karena Hibbert,

Thomasine Loerbs, and others, with knowledge that the communication would be viewed as a

threat.

          (Interstate Communications, in violation Title 18, United States Code, Section 875(b))

                                                A TRUE BILL:


                                                FOREPERSON.
  ]ess          t<. urolG?a-
Attomey of the United States in
and for the District of Columbia




                                                   2
